Case 2:20-cv-10171-DSF-AFM Document 11 Filed 11/19/20 Page 1 of 2 Page ID #:131

                                                                          JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    CHARLIE A. POWELL, II,                CV 20-10171 DSF (AFMx)
        Plaintiff,
                                          Order REMANDING Case to
                     v.                   Chancery Court for Shelby
                                          County, Tennessee at Memphis
    ETHAN HEALY, et al.,
        Defendants.



        This case was improperly removed from the Chancery Court for
    Shelby County, Tennessee to this Court. 28 U.S.C. § 1441(a). Plaintiff
    has objected to this removal and remand is appropriate. In addition,
    contrary to the notice of removal, it appears on the face of the
    complaint that there is no diversity jurisdiction. Plaintiff is directly
    alleged to be a member of the Defendant LLC, Compl. ¶¶ 1, 14, and,
    therefore, there is both a Tennessee plaintiff and a Tennessee
    defendant in the case. See Johnson v. Columbia Props. Anchorage, LP,
    437 F.3d 894, 899 (9th Cir. 2006) (limited liability company is a citizen
    of the states of which each of its members is a citizen).

      The case is REMANDED to the Chancery Court for Shelby County,
    Tennessee at Memphis.
Case 2:20-cv-10171-DSF-AFM Document 11 Filed 11/19/20 Page 2 of 2 Page ID #:132




      The Court retains jurisdiction over Plaintiff’s request for sanctions.
    Defendants’ opposition to the sanctions request is due November 30,
    2020. Plaintiff’s reply is due December 7, 2020. As of that date, the
    matter will be under submission with written order to follow.

       IT IS SO ORDERED.



    Date: November 19, 2020              ___________________________
                                         Dale S. Fischer
                                         United States District Judge




                                        2
